Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-4 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “calculating the index key values for finding the analysis and interpretation items corresponding to each of the said levels of comparison, as well as the index key value for finding the conclusion item” is not supported by the specification. Applicant’s specification does not include “index key value”, let alone “calculating the index key values for finding the analysis and interpretation items corresponding to each of the said levels of comparison” and “the index key value for finding the conclusion item”.
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). 
 An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art (MPEP 2163 | (A)).
Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) because the claims preamble recites: “A method and a system”. It is unclear if the claims are directed to a system or a method. Appropriate correction is required. 
Examiner’s Note: For this action, Examiner is interpreting claims 1-4 as directed to a method. 
Further Claim 1, line 10 recites: “the said n cultural characteristics”, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.
Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories	When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-4 are directed to a method (i.e. a process). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claim 1 recites: A method involving a user in evaluating how an individual work personality fits (or is in sync) with a workplace culture comprising: a set of a finite number n, of characteristics of a workplace culture, a set of same finite number, said n, of work personality characteristics of an individual, where these characteristics are congruent with the said characteristics of a workplace culture, a set of same number n of levels of comparison which correlate the said characteristics of a workplace culture with the said work personality characteristics, where each of the said characteristics of the workplace culture is exclusively associated to one of the said work personality characteristics, an assessment tool to evaluate each of the said n characteristics for a particular workplace culture and calculate a numeric value for each of the said n cultural characteristics, an assessment tool to evaluate each of the said n work personality characteristics of a particular individual workplace and calculate a numeric value for each of the said n personality characteristics an assessment tool to evaluate the level of interest of a user in having a cultural fit on each of the said n levels of comparison and calculate a numeric value to the level of interest, an algorithm with the following functions: quantifying the evaluations obtained through the said assessment tools for said characteristics of a workplace culture and said work personality characteristics using the same scale and method of quantification, resulting in assigning one score values to each of them; the score value signifies the level to which that characteristic is manifested, calculating, on each of the said n levels of comparison the degree of fit (or of sync) on that level of comparison as the gap between the numeric values obtained for the cultural characteristic and the work personality characteristic associated to each other on that level, calculating the overall values of the analysis: the total average sync value and the total interest weighted average sync value, calculating the index key values for finding the analysis and interpretation items corresponding to each of the said levels of comparison, as well as the index key value for finding the conclusion item, a comprehensive set of analysis and interpretation items associated with every possible combination of the values calculated by the said algorithm, providing the user with the following elements: the interpretation of the score obtained for each of the said characteristics of the workplace culture, the interpretation of the score obtained for each of the said work personality characteristics, the interpretation of the sync value for each of the said levels of comparison, describing the advantages deriving from similarities and the growth opportunities deriving from dissimilarities, the interpretation of the level of interest in the context of the other scores obtained and a forecast of possible future developments based on the level of interest and level of sync, the overall conclusion of the analysis and interpretation, implementing the functioning of the method with the said above elements, comprising the online collection from a user of the evaluations for the said characteristics of the workplace culture, said personality characteristics, and said level of interest in having a sync on each said levels of comparison by using the said assessment tools, the online processing of all the enumerated functions of the said algorithm, stores all the said analysis and interpretation items associated with every possible combination of all the values calculated by the said algorithm.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss how an individual work personality fits within a workplace culture and analyzes workplace culture characteristics and work personality characteristics of an individual, which is a clear business relations and is one of certain methods of organizing human activity.
Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as for example, independent claim 1 recites: “calculate a numeric value for each of the said n cultural characteristics”, “calculate a numeric value for each of the said n personality characteristics”, “calculate a numeric value to the level of interest”; “an algorithm with the following functions: quantifying the evaluations”, “calculating, on each of the said n levels of comparison the degree of fit” , “calculating the overall values of the analysis”, dependent claim 2 recites “numerically quantified said algorithm calculating an average value for each characteristic and assigning a value”.)
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mathematical concepts, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a web-based system and databases. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 	Dependent claims 2-4 add additional limitations, for example: (claim 2), user’s responses to these said questionnaire being numerically quantified said algorithm calculating an average value for each characteristic and assigning a value signifying the level to which that characteristic is manifested in the workplace culture or individual personality, but these only serve to further limit the abstract idea.		Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Spec Figure 4. The specification spells out different generic equipment that might be applied using the concept and the steps such conventional computer processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over CARTER et al. (US 2015/0006422 A1), hereinafter “Carter”, over Oehrle et al. (US 10,445,668 B2), hereinafter “Oehrle”.

Regarding Claim 1, Carter teaches a method and a system involving a user in evaluating how an individual work personality fits (or is in sync) with a workplace culture comprising: (Abstract; para 0001 discloses systems and methods for the operation of an employment matching service utilizing electronic data related to participants' electronic profiles, e.g., personality, values, and culture);
a set of a finite number n, of characteristics of a workplace culture, (Carter, Figures 8-10, discloses finite number n (7) of characteristics of workplace culture);
a set of same finite number, said n, of work personality characteristics of an individual, 
where these characteristics are congruent with the said characteristics of a workplace culture, a set of same number n of levels of comparison which correlate the said characteristics of a workplace culture with the said work personality characteristics, where each of the said characteristics of the workplace culture is exclusively associated to one of the said work personality characteristics, (Carter, Figures 9-10, discloses finite number n (7) of characteristics of an individual work personality characteristics, there characteristics are congruent with company/workplace culture and compared);
an assessment tool to evaluate each of the said n characteristics for a particular workplace culture and calculate a numeric value for each of the said n cultural characteristics, an assessment tool to evaluate each of the said n work personality characteristics of a particular individual workplace and calculate a numeric value for each of the said n personality characteristics (Carter, Figure 19, element 20016, discloses culture fit scorer (Examiner is interpreting as assessment tool to evaluate characteristics for a workplace culture), element 20020, discloses personality fit scorer (Examiner is interpreting as assessment tool to evaluate personality characteristics);
an assessment tool to evaluate the level of interest of a user in having a cultural fit on each of the said n levels of comparison and calculate a numeric value to the level of interest, (Carter, Figure 54-55, discloses a compatibility report between individual and workplace; para 0072 discloses data and factors of interest; Figure 55, discloses 84% compatible);	an algorithm with the following functions: quantifying the evaluations obtained through the said assessment tools for said characteristics of a workplace culture and said work personality characteristics using the same scale and method of quantification, resulting in assigning one score values to each of them; the score value signifies the level to which that characteristic is manifested, (Carter, Figure 19, discloses culture fit scorer and personality fit scorer (Examiner is interpreting fit scorer as assessment tool to evaluate characteristics), Figure 12, discloses manifestation of characteristic, discloses "Low", "Medium", "High” scores as is recited in Applicants own specification, “characteristic is manifested, such as "Low", "Medium", "High". Further, para 0130, discloses a matching algorithm of an individual and workplace features/requirements based on a model and an output of scores));
calculating, on each of the said n levels of comparison the degree of fit (or of sync) on that level of comparison as the gap between the numeric values obtained for the cultural characteristic and the work personality characteristic associated to each other on that level, calculating the overall values of the analysis: the total average sync value and the total interest weighted average sync value, (Carter, Figures 21A-21C, discloses overall values of analysis; Examiner is interpreting total average sync value, as example in Figure 21A, 89% for Sheila Johnson; Examiner is interpreting total interest weighted average sync value, as Carter, para 0091, discloses a conceptual predictive model includes personality factors A-F, personal values factors G-K and employer culture factors L-P used in a formula where dependent measure for training weights);
…
a comprehensive set of analysis and interpretation items associated with every possible combination of the values calculated by the said algorithm, providing the user with the following elements: the interpretation of the score obtained for each of the said characteristics of the workplace culture, the interpretation of the score obtained for each of the said work personality characteristics, (Carter, Figure 55, discloses a comprehensive analysis and interpretation of scores obtained, as it discloses values compatibility, including for example “innovation”, least compatibility, skills compatibility, including individual scores and overall 84% very compatible. Examiner notes “very compatible” is an interpretation of the score);	the interpretation of the sync value for each of the said levels of comparison, describing the advantages deriving from similarities and the growth opportunities deriving from dissimilarities, the interpretation of the level of interest in the context of the other scores obtained and a forecast of possible future developments based on the level of interest and level of sync, the overall conclusion of the analysis and interpretation, (Carter, Figure 55, discloses a candidate compatibility profile with 84% very compatible, Examiner is interpreting as an overall conclusion of the analysis and interpretation. Examiner notes it would be obvious to combine Carter, para 0097, highest and lowest compatibilities and positive and negative connections, with opportunities for growth, Fig 12, Carter, Figure 56, discloses candidate compatibility profile, discloses the individual as compared to happiest employees based on a value, innovation, Examiner is interpreting happiest employees as advantages deriving from similarities such as innovation and forecast of possible future developments based on the level of interest and level of sync. Further, Carter, para 0073, teaches predictive success scores);
a web-based system implementing the functioning of the method with the said above elements, comprising the online collection from a user of the evaluations for the said characteristics of the workplace culture, said personality characteristics, and said level of interest in having a sync on each said levels of comparison by using the said assessment tools, the online processing of all the enumerated functions of the said algorithm, (Carter, title and throughout, discloses a web-based system implementing the functioning of the method, see at least Figure 1 and 4; Carter, para 0072, discloses profile data will be collected via online questionnaires completed by each individual in order to describe themselves. Employer profile data include data aggregated from relevant candidate users, questionnaires completed by current employees of the employer surveyed off-site, and third-party data. Further, Carter, Figure 26, discloses an online collection of user evaluations (questionnaires) of characteristics of workplace (element 26010), personality characteristics (element 26008) and values and cultures (element 26006), and a compatibility report; para 0089, teaches predictive algorithms);
an indexed database that stores all the said analysis and interpretation items associated with every possible combination of all the values calculated by the said algorithm, an indexed database with user profiles, an indexed database of Workplace Culture Profiles (Carter, para 0129 and Figure 18, discloses human (user) profile database 18014 and company profile database 18016 (Examiner is interpreting company profile as workplace culture profiles), and scores database 18034 (Examiner is interpreting scores databases as the database that stores the analysis and interpretation items associated with every possible combination of all the values calculated by the algorithm).
Yet Carter does not appear to explicitly teach “calculating the index key values for finding the analysis and interpretation items corresponding to each of the said levels of comparison, as well as the index key value for finding the conclusion item.”	In the same field of endeavor Oehrle teaches calculating the index key values for finding the analysis and interpretation items corresponding to each of the said levels of comparison, as well as the index key value for finding the conclusion item (Oehrle, Abstract; Col 2, lines 38-50 and line 64-66, discloses characteristics of organization using data, metadata, NLP parsing engine to analyze data of employee/organization member behavior; Figure 29, discloses syntax parsing; semantic interpretation; inference; Figure 33, discloses organizations character traits and predictions; Figure 37; Figure 40, discloses mood cloud for “the work”, discloses interpretation items including “long hours”, “short breaks”, and more; Examiner notes “index key values” is not in Applicants specification, Examiner is interpreting index key values as “attribute value”, as described in Oehrle, Col 31, lines 30-65, describes data representation as attribute-value pairs and index of the value. Further, Oehrle, throughout teaches parsing context and indexical context, see at least Col 46, lines 31-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Carter with calculating the index key values for finding the analysis and interpretation items corresponding to each of the said levels of comparison, as well as the index key value for finding the conclusion item as taught by Oehrle with the motivation to assign values to data of characteristics of an organization and analyze the data to measure changes over time (Oehrle, Col 2, lines 38-50 and line 64-66). The Carter invention, now incorporating the Oehrle invention, has all the limitations of claim 1.

Regarding Claim 2, Carter, now incorporating Oehrle, teaches the method and system of Claim 1, and Carter further teaches where web-based questionnaires are replacing said assessment tools, user’s responses to these said questionnaire being numerically quantified said algorithm calculating an average value for each characteristic and assigning a value signifying the level to which that characteristic is manifested in the workplace culture or individual personality (Carter, Figure 22, discloses values and satisfaction questionnaire and personality questionnaire; Figure 26, discloses general demographic questionnaire, company culture questionnaire and company satisfaction questionnaire; Figure 44, discloses question on value of innovation; Figure 55, discloses a calculated value for characteristic innovation, along with other skills compatibility).

Regarding Claim 3, Carter, now incorporating Oehrle, teaches the method and system of Claim 1, and Carter further teaches where said Workplace Culture Profiles database is obtained by recording and storing all the numeric evaluations and the score values associated with all cultural characteristics of each workplace assessed in the past by a user, accessing and querying said Workplace Culture Profiles database by any other user of the system is replacing said assessment tool for evaluating the workplace culture characteristics (Carter, Figure 26, a company culture questionnaire and company satisfaction questionnaire; Carter, para 0003, discloses matching service then correlates that user's profile with others in its database to access which profiles are compatible, i.e. which users have the potential for a successful relationship. Carter, para 0129, disclose store results in database inhuman profile database and company profile database…Information from database may be used by resume fit (Lens); para 0137, teaches querying an electronic database).

Regarding Claim 4, Carter, now incorporating Oehrle, teaches the method and system of Claim 2, and Carter further teaches where said number n is 7, said characteristics of the workplace culture are: Ability to Influence (Carter, para 0092, discloses motivational), Comfort with Ambiguity (Carter, Figure 9, stability), Achievement Orientation (Carter, Figure 9, Outcome Orientation), Individualism versus Collectivism (Carter, Figure 9, Team Orientation), Time Perspective (Carter, Figure 12, Opportunities for Growth and Long-Term Stability), Equal Opportunity and Connectedness (Carter, Figure 9, Respect for People); said personality characteristics are: Leadership (Carter, para 0092, discloses leadership), Adaptability (Carter, Figure 9, Stability), Achievement Oriented, (Carter, Figure 9, Outcome Orientation), Individualism versus Communitarian Spirit (Carter, Figure 9, Team Orientation), Progressive (Carter, Figure 9, Innovation), Egalitarian and Communicative and Sociable (Carter, Figure 9, Respect for People); said levels of comparisons are associating workplace culture characteristics with the work personality characteristics following the order in which they are enumerated above (Carter, Figures 8-10, teaches it is known to compare 7 characteristics of workplace culture and work personality characteristics. Carter, Figure 11, discloses the comparison of 7 personality characteristics and company culture characteristics and element 11008, discloses if good/bad fit scale.).	Examiner note: With respect to “number n is 7”, while the Carter reference does teach the number of characteristics is 7 (Carter, Figures 8-11), and Carter also teaches different characteristics, Examiner notes different types of characteristics and different numbers being compared is certainly within the ability of those having ordinary skill in the art, and using a different number or characteristic does not explicitly alter or impact the steps of the invention and therefore does not distinguish the invention from the prior art in terms of patentability.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Pande US 11,120,403 B2 – discussing A method and system for assessing a career profile of a candidate is disclosed. The system comprises a database configured to include a plurality of parameters and a plurality of scores respective to each parameter, a parser configured to parse the career profile to identify at least one parameter from the plurality of parameters within the career profile and an analytics engine configured to retrieve a score from the plurality of scores for the at least one parameter identified within the career profile, compute a score of at least one category based on the retrieved score, wherein the at least one category comprises the at least one parameter identified within the career profile, and provide feedback to the candidate on the career profile in accordance with the computed score of the at least one category. 
Albright et al. US 2016/0162841 A1 – discussing a web-based matching system for potential candidates to be matched with employers based in part on the cultural similarities between the working environment and the candidate's nature. Candidates and employers are required to answer questions designed to quantify their cultural bent. A Matching Algorithm calculates matches as a function of the quantified cultural preferences. When the calculated match rate exceeds the threshold, the filtered results are depicted on an annular radar diagram and arranged with the highest match rates closest to the diagram center.
Papas et al. US 2013/0024241 A1 – discussing provide an efficient way for the job seeker to search for a company that fits the seeker's desired cultural traits by enabling the job seeker to identify key traits sought after in a prospective employer, and to use those traits to focus the job search. Thus, a job seeker is able to use a formal framework for assessing a company culture, can have access to a more-comprehensive listing of companies that meet certain criteria, can identify traits that are the most and least relevant to a company's culture, and can, as a result, see relative rankings of companies along various cultural dimensions.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629